              Case:20-00759-swd        Doc #:168 Filed: 03/19/20        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                           ___________________________________

In re:

Goodrich Quality Theaters, Inc.,                                    Case No. DG20-00759
                                                                    Chapter 11
                          Debtor./                                  Hon. Scott W. Dales


                 NOTICE TO CREDITORS REGARDING PROCEDURE
              FOR CONDUCTING SECTION 341 MEETING OF CREDITORS


         The United States Trustee gives notice that the 11 U.S.C. § 341 Meeting of Creditors

scheduled in this case will not be held in person at the Office of the U.S. Trustee on March 24,

2020, as originally scheduled and noticed to creditors. Instead, the Meeting will be conducted

telephonically.

         In order to make appropriate arrangements, the U.S. Trustee requests those parties who

desire to participate in the Meeting to send an e-mail message no later than 4 p.m. on Monday,

March 23, 2020, with the heading “Goodrich Theaters 341 Meeting Appearance,” to the

following address: dean.e.rietberg@usdoj.gov. You will then be given further instructions as to

how you can join the Meeting telephonically.


Dated: 3-19-20                                       ANDREW R. VARA
                                                     United States Trustee
                                                     Regions 3 and 9


                                                  By:___________/s/______________
                                                    Dean E. Rietberg (P38872)
                                                    Trial Attorney
                                                    Office of the U.S. Trustee
                                                    125 Ottawa Ave. NW – Ste. 200R
                                                    Grand Rapids, MI 49503
                                                    (616) 456-2002 ext 115
Case:20-00759-swd   Doc #:168 Filed: 03/19/20   Page 2 of 2
